DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 2/1/2021, in which claims 36, 43, and 50 was amended, and claims 36 – 56 was for further examination.
3.	Claims 36 – 56 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Response to Arguments
5.	Applicant’s arguments see pages 12 - 15, filed on 2/1/2021, with respect to claims 36 - 56 have been fully considered and are persuasive.  The rejection of claims 35 - 56 has been withdrawn. 


.

Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 36 - 56 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method, system, and computer readable non-transitory storage media to manage a file system. The closest prior art Vaidya et al (EP 1217551 A1), Iyer et al (US 8,504,733 B1), Bergen et al (EP 1 498 829 A1), Liu et al (US 2008/0028006 A1), and Das et al (US 2012/0166478 A1) disclose similar feature of managing a file system. However, Vaidya et al (EP 1217551 A1), Iyer et al (US 8,504,733 B1), Bergen et al (EP 1 498 829 A1), Liu et al (US 2008/0028006 A1), and Das et al (US 2012/0166478 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “employing a fair sampling of the one or more metrics to provide a weight for each directory of the file system to determine a likelihood that each sample of a file system object is taken from each directory in the binary tree data structure, and wherein the weight is based on each other aggregated summary for each directory and is employed to determine sampling frequency for each directory and one or more attributes of the file system object, and wherein an overall number of samples taken is based on a confidence level for a result of the fair sampling” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 36 - 56 (renumbered 1 - 21) are hereby allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/21/2021